                Case 20-12841-MFW                 Doc 814        Filed 03/11/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                Debtors.                    (Jointly Administered)

                                                            Ref. Docket No. 762

             CERTIFICATE OF NO OBJECTION TO SECOND MONTHLY
         APPLICATION OF RED BANYAN GROUP, LLC FOR COMPENSATION
          FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
         AS PUBLIC RELATIONS CONSULTANT TO THE DEBTORS FOR THE
             PERIOD DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020


         The undersigned counsel to the above-captioned debtors and debtors in possession (the

“Debtors”) hereby certifies that:

         1.       On December 3, 2020, the United States Bankruptcy Court for the District of

Delaware (the “Court”) entered the Administrative Order Establishing Procedures for Monthly,

Interim, and Final Compensation and Reimbursement of Expenses of Professionals Retained in

These Chapter 11 Cases [Docket No. 202] (the “Interim Compensation Order”).

         2.       In accordance with the Interim Compensation Order, on February 19, 2021 Red

Banyan Group, LLC (“Red Banyan”) filed the Second Monthly Application of Red Banyan Group,

LLC for Compensation for Services Rendered and Reimbursement of Expenses as Public Relations

Consultant to the Debtors for the Period December 1, 2020 Through December 31, 2020 [Docket

No. 762] (the “Application”).


1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.


ACTIVE 55745671v1
              Case 20-12841-MFW          Doc 814        Filed 03/11/21   Page 2 of 2




        3.       Pursuant to the Notice of Fee Application [Docket No. 762-2], objections were due

by 4:00 p.m. (prevailing Eastern Time) on March 5, 2021. As of the date hereof, personnel at

Greenberg Traurig, LLP have not received any responses or objections to the Application.

        4.       Accordingly, pursuant to the Interim Compensation Order and the Application, the

Debtors are authorized to pay Red Banyan 80% of the fees requested in the Application, or

$20,330.00, and 100% of the expenses requested in the Application, or $560.00, for a total payment

of $20,890.00.

Dated: March 11, 2021                         GREENBERG TRAURIG, LLP

                                              /s/ Dennis A. Meloro
                                              Dennis A. Meloro (DE Bar No. 4435)
                                              1007 North Orange Street, Suite 1200
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 661-7395
                                              Facsimile: (302) 661-7165
                                              Email: melorod@gtlaw.com

                                              - and -

                                              Nancy A. Peterman (admitted pro hac vice)
                                              Eric Howe (admitted pro hac vice)
                                              Nicholas E. Ballen (admitted pro hac vice)
                                              77 West Wacker Dr., Suite 3100
                                              Chicago, Illinois 60601
                                              Telephone: (312) 456-8400
                                              Facsimile: (312) 456-8435
                                              Email: petermann@gtlaw.com
                                                     howee@gtlaw.com
                                                     ballenn@gtlaw.com

                                              Counsel to the Debtors and Debtors in Possession




ACTIVE 55745671v1
